Cole, J.
The fact that Mrs. Dearborn was not made a party to the suit would seem to present an insuperable obstacle to the court’s granting the relief asked i n the answer. She claimed an interest in the premises under the tax deed, or at all events was a party to the contract, and it would manifestly be improper for the court to proceed and try the counter-claim, and adjudge the contract and deed void, when she was not before the court. Her rights would necessarily be affected by a judgment which declared that the deed and contract should be annulled and cancelled as clouds upon the title. Besides, the defendants defeated the attempt to get possession of the property, and this would seem to be all the relief they were entitled to in the action. If Mrs. Chase is the sole and lawful owner of *514the premises, the law affords her ample ways to protect her rights against the claim or pretended claim of the plaintiff. The judgment of the court was really in her favor, giving her all costs and disbursements; and this was all she was entitled to recover.
Moreover, upon equitable principles, she ought not to have the tax deeds set aside and declared void, even upon the facts stated in the answer, without bringing into court and tendering to the plaintiff all the taxes and interest justly due upon the premises.
For these reasons, we are of the opinion that the court rightly denied the relief demanded in the answer.
By the Court. — The judgment appealed from is affirmed.